Title: To George Washington from Colonel Goose Van Schaick, 23 March 1780
From: Van Schaick, Goose
To: Washington, George


          
            Albany March 23rd 1780
          
          Since I had the honor of writing your Excellency last, I have been informed by the Officer who Commands the Militia in Tryon County that a party of Indians have on the 15th Instant made five of the inhabitants in the upper part of that County prisoners, killed one, & burnt a House.
          I have last evening been informd by the Officer at Fort Edward, that the Guard consisting of thirteen Militia posted at Skeensborough, were on the 21st Instant surprised & made prisoners by a large body of Indians. Governour Clinton when he was last in Albany ordered Skeensborough to be Guarded by forty Men, notwithstanding it appears from the account I received that their was but thirteen Men at that Post at the time the surprise happened. Your Excellencies most Obedt Humble servant
          
            G: V. Schaick
          
        